Ector, Presiding Judge.
This is a cause in which the defendant appealed from a conviction for carrying a pistol, in violation of Article 6512, Paschal’s Digest of the Laws of Texas. The defense is that the defendant, with one Griffith, left the house of the latter to hunt a yearling, on the occa*619sion referred to in the indictment; that he took a pistol, to-kill the yearling, and that they had no other means at hand of killing it.
It is, in effect, contended by the counsel for the defendant-that there was a necessity for carrying the pistol; and that, where a necessity exists for carrying a pistol or other deadly weapon, the case is not within the intent or purview of the Article referred to,, even though the circumstances under which the pistol was carried are not embraced within any of the exceptions defined in the statute, the case being one of necessity.
The act of April 12, 1871, entitled “An act to regulate, the keeping and bearing of deadly weapons,” if properly enforced, would add greatly to the protection of the citizen in person and property, and to the peace and quiet of the country. At the same time it should be executed in the-spirit for which it was intended, for the good of the citizen, and not to entrap the unwary and unsuspecting, who intend no wrong. If the, enforcement of the law works an apparent hardship in a few instances, the same is true of other, human laws. Every good citizen should submit to a faithful execution of the law while it is in force.
We do not believe that the legislature ever intended that so extended an interpretation should be put upon this law as is claimed by defendant’s counsel. Certainly we have no-authority to extend the exceptions beyond those embraced in a fair construction of the act itself. If the legislature intended to allow every, man to carry a pistol about in the-neighborhood with him whenever he thought a necessity for it existed, how easy would it have been to have provided, in the 1st section of the act, that this section shall not be so construed as to prohibit any person from carrying arms whenever engaged in the necessary discharge of his business.
This presents no material difference from the case of" Baird v. The State, 38 Texas, 600, where the defendant *620was convicted for carrying his gun off of his premises, “ hog .hunting,” or the case of Titus v. The State, 42 Texas, 579, where the defendant was convicted for carrying a pistol with him while “ hunting.”
We find no error committed by the court in the trial of the cause. The judgment is, therefore, affirmed.

Affirmed.